DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 7 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 2-7 are pending for examination.
Claims 2-4 are currently amended.
Claims 5-7 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 7 January 2022.
Amendments to the drawings have not been submitted with the amendment filed 7 January 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard (EP 1669321) in view of Mah et al. (US 20100263492) (hereinafter Mah).
Attention is directed to the English language translation of the Bernhard reference which is attached to this Office action.
Regarding claim 2, the Bernhard reference discloses an automated apparatus for removing and securing a cap (3) (see translation box 1 and claim 1: “Machine for closing bottles or similar containers with closures (3) by screwing or unscrewing”) on a container (a bottle), comprising: a spindle motor (motor 9); and a locking mechanism (closing cone 7) coupled to the spindle motor (9 by way of shaft 8) and comprising tapered inner walls (fig. 1 - a cone has tapered walls) for receiving a cap (3); a fixture (bottle carrier 6) for receiving and holding the container; wherein the spindle motor (9) is configured to rotate the locking mechanism (7) in one direction to remove the cap (3) from a container (2) and to rotate the locking mechanism in another direction to secure the cap (3) to the container (2) and the fixture (6) prevents the container (2) from spinning (see translation box 2: “When screwing the closure 3, it is necessary that the respective bottle 2 is secured at the closing position 5 against rotation about its vertical axis of the bottle. This is achieved in the illustrated embodiment in that on the upper side of the fork-like portion 6.1 of each bottle carrier 6 a plurality of spike inserts or fixing elements 16 are provided.”)

However, the Mah reference teaches that is old and well known in the relevant art to provide a similar type of apparatus for capping and uncapping a cap from a bottle, and which makes use of a locking mechanism (main cup 55) which is coupled to a spindle motor and comprises tapered inner walls (fig. 1) for receiving and cap (141) and for applying increasing inward force on the cap as the cap is pushed into the locking mechanism (paragraph [0028]: “range of bottle cap sizes with which the main drive cup 55 may be used, since this angular wall orientation requires only a small amount of downward force to confer a high radial gripping force on the circumference of a bottle cap (not illustrated in FIG. 1)”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Bernhard machine by having substituted a locking mechanism coupled to the spindle motor and comprising tapered inner walls for receiving a cap and applying increasing inward force on the cap as the cap is pushed into the locking mechanism, as taught by Mah, for the locking mechanism in the form of a cone with tapered walls of Bernhard, in order to secure different sized caps within the locking mechanism to provide greater versatility of the machine.  In this instance, a skilled artisan would have been motivated to have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 3, the Bernhard reference discloses a method of handling a cap (3) on a container (2), comprising: inserting a cap (3) into a locking mechanism (closing cone 7), wherein 
The Bernhard reference meets all of applicant’s claimed subject matter but does not expressly disclose that the tapered inner walls are also for applying increasing inward force on the cap as the cap is pushed into the locking mechanism.
The Mah reference discloses that it is old and well known in the relevant art to provide a similar type of method of handling a cap (141) on a container (a bottle), which includes inserting a cap (141) into a locking mechanism (main cup 55), wherein the locking mechanism comprises tapered inner walls (fig. 1) for applying increasing inward force on the cap as the cap is pushed into the locking mechanism (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Bernhard method of handling a cap on a container by having substituted locking mechanism of the type taught by Mah to perform the step of inserting a cap into a locking mechanism, wherein the locking mechanism comprises tapered inner walls for applying increasing inward force on the cap as the cap is pushed into the locking mechanism, for the locking mechanism (the closing cone with tapered walls) of 
Regarding claim 4, the Bernhard method, as modified by Mah above, discloses the method of claim 3, and further comprising: rotating, by the spindle motor (Bernhard: drive 9), the locking mechanism (as taught by Mah, as discussed above, and now provided in Bernhard’s method) in another direction to secure the cap on the container.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard (EP 1669321) in view of Mah et al. (US 20100263492) (hereinafter Mah), and further in view of Scott et al. (US 10093528) (hereinafter Scott).
Regarding claims 2-4, the subject matter of the claims is considered met by the Bernhard machine and method, as modified by Mah above.  The claims make use of the language “locking mechanism comprises tapered inner walls” which has been interpreted as reading on the tapered wall of Bernhard’s closing cone (7) and the frustoconical wall of Mah’s cup (55).  If, however the language “locking mechanism comprises tapered inner walls” somehow is meant to require multiple sections, segments or jaws each having a tapered inner wall, and considered to not be met by Bernard as modified by Mah above, applicant’s attention is directed to the Scott reference.  The Scott reference discloses that it is old and well known in the relevant art to provide a locking mechanism (capping chuck assembly 2) which includes a plurality of radially movable chuck segments (teeth 18) each with a taper inner wall (18 - as seen in figs. 3 and 10).  The plurality of sections (teeth 18) are biased inwardly by an O-ring (32) .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claims 2-4 above, and further in view of Graffin (US 2004/0226261).
Regarding claims 5-7, the Bernhard apparatus and method, as modified by Mah above, or by Mah and Scott et al. above, meets all of applicant’s claimed subject matter the exception of the apparatus further comprises: a sensor for identifying the presence of the cap in the locking mechanism, and the method further comprises: identifying, by a sensor, the presence of the cap in the locking mechanism.  However, the Graffin reference discloses that it is old and well known in the relevant art to provide a capping apparatus a sensor (detector rod 27, and proximity detector 48) for identifying the presence of a cap (100) in the locking mechanism (jaws 22), and a method of handling a cap including identifying, by a sensor (detector rod 27, and proximity detector 48), the presence of a cap (100) in the locking mechanism (jaws 22).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Bernhard apparatus and method, as modified by Mah above, or by Mah and Scott above, by having incorporated in the apparatus a sensor for identifying the presence of the cap in the locking mechanism, and in the method the .
Response to Arguments
Applicant’s arguments with respect to claims 2-7 have been considered but are moot because the new grounds of rejection necessitated by applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Chervak et al. (US ‘845), Burt et al. (US ‘340) and Neber (DE ‘036) are each cited to show machines for capping and/or uncapping which include a fixture to prevent spinning of a bottle or container during the capping and/or uncapping process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 March 2022